DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-7, 9-12 are pending in the preliminary amendment of pending claims.

Priority
3.         Acknowledgment is made that this application is a national stage filing under 35 U.S.C. 371 of international application no. PCT/US2017/029927 filed on 04/27/2017.
            
Drawings
4.        The drawing has been filed on 10/01/2019 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 10/01/2019 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered

Claim Rejections - 35 USC § 101
6.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


:
Claim 12 limitation recites “a machine-readable storage medium” embodying functional descriptive material (i.e., a program).  Moreover, the scope of the presently claimed invention encompasses products not falling within one of the four statutory categories of invention.  For example, the machine-readable medium of claim 12 could be a signal incorporating a data structure within a carrier wave, at least because Applicants specification does not limit the machine-readable storage medium to strictly hardware.  See Applicant’s specification at, for example, [figs. 3, 5; paras., 0073-0076].
The Examiner suggests amending the claims to recite “a non- transitory machine-readable storage medium……”

Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claims 1-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. [hereafter Kano], US Pub 2018/0076952 in view of Tretter et al. [hereafter Tretter], US Patent 7248693.
As to claims 1, 12 [independent], Kono teaches a method for regulating production of an object, the method comprising: 
            allocating access rights and a production quota to a user [figs. 7-8; 0046-0047  Kono teaches that the server stores the access rights and production quota in its memory], 
            receiving a user request to produce the object at the authorised production device [abstract, 0075  Kono teaches that the user has instructed the printer 60 to produce print data]; 
            authenticating the user [0125-0126  Kono teaches that the printer receives the user authentication information to perform the user authentication]; 
            Kono doesn’t teach the production quota to be fulfilled on an authorised production device using an encrypted unique job token embedded or comprised within or derived from the object and associated with the user and production device;
           decrypting the encrypted unique job token using a private key of the user and a private key of the production device; 
           determining whether the production quota for the user related to the object has been met; and 
             on the basis of the determination, authorising the user request to produce the object at the authorised production device.
             Tretter teaches allocating access rights and a production quota to a user [figs. 3a-b; cols. 5-6, lines 15 through 12  Tretter teaches that the server has verified the user’s access right and printing quota to print document which is allocated to the user by verifying token comprises by the document and associated with the printer 36], the production quota to be fulfilled on an authorised production device using an encrypted unique job token embedded or comprised within or derived from the object and associated with the user and production device [figs. 3a-b; cols. 5-6, lines 15 through 12  Tretter teaches that the server has verified the user’s access right and printing quota to print document which is allocated to the user by verifying token comprises by the document and associated with the printer 36];
             decrypting the encrypted unique job token using a private key of the user and a private key of the production device [figs. 3a-b; cols. 5-6, lines 15 through 12  Tretter teaches that the embedded token has been decrypted using the public and private keys, and has verified the user’s access right and printing quota to print document which is allocated to the user by verifying the token comprises by the document and associated with the printer 36]; 
           determining whether the production quota for the user related to the object has been met [figs. 3a-b; cols. 5-6, lines 15 through 12  Tretter teaches that the embedded token has been decrypted using the public and private keys, and has verified the user’s access right and printing quota to print document which is allocated to the user by verifying the token comprises by the document and associated with the printer 36]; and 
             on the basis of the determination, authorising the user request to produce the object at the authorised production device [figs. 3a-b; cols. 5-6, lines 15 through 12  Tretter teaches that the embedded token has been decrypted using the public and private keys by atleast the printer, and has verified the user’s access right and printing quota to print document which is allocated to the user by verifying the token comprises by the document and associated with the printer 36].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tretter teaching to decrypt the encrypted unique job token using a private key of the user and a private key of the production device to modify Kono’s teaching to store the document on the server, and the printer uses a cryptographic key to establish an identity with the server via the network. When a document is ordered from the server via the network, the server encrypts the ordered document and places the encrypted document on the network. The printer retrieves the encrypted document from the network, decrypts the retrieved document, and prints the decrypted document. The suggestion/motivation for doing so would have been benefitted to the user to protect the document from unauthorized user. Thus, security-protecting the documents from unauthorized use--is an important consideration to the successful implementation of such a system. Hence a system that provides the realization of distribute-and-print concept in a secure manner would be desirable.             As to claim 2 [dependent from claim 1], Kono teaches wherein the step of decrypting is performed at the authorised production device [0132  Kono teaches that the steps of decrypting has performed has performed by the printer 60].            As to claim 3 [dependent from claim 1], Kono teaches wherein the step of authenticating and/or determining and/or authorising is performed at a server [0060-0061, 0125  Kono teaches that the authentication and determination is performed at the server].             As to claim 4 [dependent from claim 1], Kono teaches wherein the step of allocating is extended to multiple users and/or multiple authorised production devices [0119-0120  Kono teaches that the allocation is assigned to multiple printers 60].             As to claim 5 [dependent from claim 1], Kono teaches wherein a creator of the object performs the step of allocating at a time of object creation or subsequent management of the object [0034-0035, 0041-0042  Kono teaches that the allocation is performed while document creation or during management of the document].              As to claim 6 [dependent from claim 1], Tretter teaches wherein the unique job token is generated using elements of the object itself such that the unique job token is inseparable from the object [figs. 3a-b; cols. 5-6, lines 15 through 12  Tretter teaches that the embedded token has been generated and not separable by atleast the printer to retrieve the document from the server]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tretter teaching to decrypt the encrypted unique job token using a private key of the user and a private key of the production device to modify Kono’s teaching to store the document on the server, and the printer uses a cryptographic key to establish an identity with the server via the network. When a document is ordered from the server via the network, the server As to claim 8 [dependent from claim 1], Kono teaches wherein the object is a composite document with multiple users having respective multiple access rights [fig. 7; 0043-0045  Kono teaches multiple documents with multiple users having multiple rights as shown in fig. 7, because users can be chosen image processing condition accordingly].             As to claim 9 [independent], Kono teaches a production device for production of an object, the production device comprising; 
            a processor to [fig. 4, element 61; 0033]: 
           receive a user request to produce the object at the production device [abstract, 0075  Kono teaches that the user has instructed the printer 60 to produce print data]; 
           obtain an authentication of the user [0125-0126  Kono teaches that the printer receives the user authentication information to perform the user authentication]; 

            transmit the user request and the decrypted unique job token to a server; and 
           produce the object upon receipt from the server of an authorisation of the user request to produce the object at the authorised production device, based on a determination of whether a production quota for the user related to the object has been met. 
             Tretter teaches decrypt an encrypted unique job token embedded or associated with the object using an authenticated private key of the user [figs. 3a-b; cols. 5-6, lines 15 through 12  Tretter teaches that the embedded token has been decrypted using the public and private keys, and has verified the user’s access right and printing quota to print document which is allocated to the user by verifying the token comprises by the document and associated with the printer 36], 
            transmit the user request and the decrypted unique job token to a server [figs. 3a-b; cols. 5-6, lines 15 through 12  Tretter teaches that the decrypted token has been transmitted to the server]; and 
             produce the object upon receipt from the server of an authorisation of the user request to produce the object at the authorised production device, based on a determination of whether a production quota for the user related to the object has been met [figs. 3a-b; cols. 5-6, lines 15 through 12  Tretter teaches that the embedded token has been decrypted using the public and private keys, and has verified the user’s access right and printing quota to print document which is allocated to the user by verifying the token comprises by the document and associated with the printer 36].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tretter teaching to decrypt the encrypted unique job token using a private key of the user and a private key of the production device to modify Kono’s teaching to store the document on the server, and the printer uses a cryptographic key to establish an identity with the server via the network. When a document is ordered from the server via the network, the server encrypts the ordered document and places the encrypted document on the network. The printer retrieves the encrypted document from the network, decrypts the retrieved document, and prints the decrypted document. The suggestion/motivation for doing so would have been benefitted to the user to protect the document from unauthorized user. Thus, security-protecting the documents from unauthorized use--is an important consideration to the successful implementation of such a system. Hence a system that provides the realization of distribute-and-print concept in a secure manner would be desirable.             As to claim 10 [dependent from claim 9], Tretter teaches a memory for storing the object [col. 5, lines 59-67  Tretter teaches that the memory 42 or 44 stores the document either temporarily or permanently].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tretter teaching to decrypt the encrypted unique job token using a private key of the user and a private key of the As to claim 11 [dependent from claim 9], Kono teaches wherein the production device is a three-dimensional printer [fig. 1, element 60]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for  The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674